FILED
                                                               United States Court of Appeals
                                                                       Tenth Circuit

                                                                   September 14, 2018
                   UNITED STATES COURT OF APPEALS
                                                                   Elisabeth A. Shumaker
                                TENTH CIRCUIT                          Clerk of Court



CLINTON T. ELDRIDGE,

             Petitioner - Appellant,
                                                        No. 18-1229
v.
                                               (D.C. No. 1:18-CV-00797-LTB)
                                                          (D. Colo.)
U.S. PAROLE COMMISSION;
WARDEN KLEIN, ADX,

             Respondents - Appellees.


                      ORDER DENYING CERTIFICATE
                          OF APPEALABILITY


Before BACHARACH, MURPHY, and MORITZ, Circuit Judges.


      Clinton Eldridge, a prisoner in custody of the Federal Bureau of Prisons,

seeks a certificate of appealability (“COA”) so he can appeal from the district

court dismissal, as successive, of his 28 U.S.C. § 2241 habeas corpus petition. 1

Eldridge also seeks permission to proceed on appeal in forma pauperis. Because



      1
        Although Eldridge is in federal custody, he needs a COA to appeal the
district court’s decision because his relevant convictions were entered in the
District of Columbia Superior Court. In Eldridge v. Berkebile, 791 F.3d 1239,
1241, 1243-44 (10th Cir. 2015), this court held that when a prisoner is
challenging a conviction entered in the District of Columbia Superior Court, the
prisoner is a “state prisoner” for purposes of 28 U.S.C. § 2253. State prisoners
proceeding under § 2241 must obtain a COA to proceed on appeal. Montez v.
McKinna, 208 F.3d 862, 869 (10th Cir. 2000).
Eldridge has not made a “substantial showing of the denial of a constitutional

right,” 28 U.S.C. 2253(c)(2), this court denies his request for a COA and

dismisses this appeal.

      In 1984, Eldridge was convicted of several felony counts, including rape

and robbery, and was sentenced to consecutive prison terms totaling forty to one-

hundred-and-forty years. In 2010, 2013, and 2016, Eldridge was considered for

parole by the United States Parole Commission, which denied parole each time.

His next parole hearing is scheduled for February 2019. Eldridge filed the instant

§ 2241 petition in district court asserting the following three claims: (1) the

Parole Commission acted arbitrarily and capriciously by failing to apply D.C.

Parole Guidelines at his parole hearings in 2010 and 2013; (2) the Commission

did not recommend sex offender treatment programming at his 2010 and 2013

hearings and, at his 2016 hearing, denied his requests to transfer to a facility that

offered that treatment; and (3) in denying parole, the Commission relied on prison

records containing “false allegations by Respondent.” The district court issued an

order to show cause why the petition should not be dismissed because it raised the

same claims that had previously been litigated in Eldridge v. Oliver, No.

16-cv-00690, 2017 WL 2812824 (D. Colo. June 29, 2017), COA denied and

appeal dismissed, 710 F. App’x 348 (10th Cir. 2018). In response, Eldridge did

not contest that he had previously raised the instant claims, but asserted the

district court should reach the merits because the prior case was decided

                                         -2-
incorrectly. The district court dismissed Eldridge’s petition as frivolous or

malicious. See 28 U.S.C. § 1915(e)(2)(B); see also Stanko v. Davis, 617 F.3d
1262, 1269-70 (10th Cir. 2010) (holding that common law doctrines of successive

and abusive writs grant district courts discretion to refuse to consider § 2241

petitions that (1) relitigate previously resolved claims or (2) raise claims that

could have been brought in a previous petition).

      When the decision appealed involves a procedural ruling, this court will not

issue a COA unless “the prisoner shows, at least, that jurists of reason would find

it debatable whether the petition states a valid claim of the denial of a

constitutional right and that jurists of reason would find it debatable whether the

district court was correct in its procedural ruling.” Slack v. McDaniel, 529 U.S.
473, 484 (2000). Because the district court’s procedural ruling is indisputably

correct, Eldridge is not entitled to a COA. There is simply no doubt the

arguments raised in the instant petition are successive 2 and, therefore, frivolous

and malicious. Furthermore, because Eldridge has failed to present a reasoned,



      2
        In his brief on appeal, Eldridge seems to suggest that some aspects of the
claims presented in the instant petition are not exactly the same as those resolved
in the prior litigation. Even assuming this cursory assertion were to be credited
by the court, it is not nearly enough for him to overcome the frivolous and
malicious nature of the instant litigation. “Under the abuse of the writ doctrine, if
a second or subsequent petition raises a claim that could have been raised in an
earlier petition, the petitioner must establish that the omission was not the result
of inexcusable neglect in order to proceed on the new claim.” Stanko v. Davis,
617 F.3d 1262, 1271 (10th Cir. 2010).

                                          -3-
nonfrivolous argument on the law and facts in support of the issues raised on

appeal, he is not entitled to proceed in forma pauperis. DeBardeleben v. Quinlan,

937 F.2d 502, 505 (10th Cir. 1991). Eldridge is reminded that he must, therefore,

immediately remit the full appellate filing fee.

      For those reasons set out above, Eldridge’s request to proceed in forma

pauperis is DENIED, his request for a COA is DENIED, and this appeal is

DISMISSED.

                                           ENTERED FOR THE COURT


                                           Michael R. Murphy
                                           Circuit Judge




                                         -4-